UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 10/31/16 (Unaudited) Putnam RetirementReady 2060 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund Class P (AFF) 61 $619 Putnam Absolute Return 500 Fund Class P (AFF) 252 2,715 Putnam Absolute Return 700 Fund Class P (AFF) 819 9,264 Total Absolute Return Funds (cost $12,927) $12,598 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 7,897 $88,844 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 1,265 19,451 Total Asset Allocation Funds (cost $109,702) $108,295 Fixed Income Funds (0.5%)* Putnam Government Money Market Fund Class G (AFF) 557 $557 Total Fixed Income Funds (cost $557) $557 Total Investments (cost $123,186)(a) $121,450 * Percentages indicated are based on net assets of $121,377. Putnam RetirementReady 2055 Fund Absolute Return Funds (10.6%)* Putnam Absolute Return 100 Fund Class P (AFF) 7,763 $78,253 Putnam Absolute Return 500 Fund Class P (AFF) 22,730 245,256 Putnam Absolute Return 700 Fund Class P (AFF) 73,998 836,913 Total Absolute Return Funds (cost $1,182,140) $1,160,422 Asset Allocation Funds (89.0%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 690,918 $7,772,829 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 129,226 1,987,489 Total Asset Allocation Funds (cost $9,782,008) $9,760,318 Fixed Income Funds (0.5%)* Putnam Government Money Market Fund Class G (AFF) 52,005 $52,005 Total Fixed Income Funds (cost $52,005) $52,005 Total Investments (cost $11,016,153) (a) $10,972,745 * Percentages indicated are based on net assets of $10,964,548. Putnam RetirementReady 2050 Fund Absolute Return Funds (11.2%)* Putnam Absolute Return 100 Fund Class P (AFF) 56,591 $570,441 Putnam Absolute Return 500 Fund Class P (AFF) 89,227 962,764 Putnam Absolute Return 700 Fund Class P (AFF) 290,474 3,285,255 Total Absolute Return Funds (cost $4,926,914) $4,818,460 Asset Allocation Funds (88.4%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 2,124,474 $23,900,328 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 922,257 14,184,320 Total Asset Allocation Funds (cost $38,146,434) $38,084,648 Fixed Income Funds (0.5%)* Putnam Government Money Market Fund Class G (AFF) 198,367 $198,367 Total Fixed Income Funds (cost $198,367) $198,367 Total Investments (cost $43,271,715) (a) $43,101,475 * Percentages indicated are based on net assets of $43,076,889. Putnam RetirementReady 2045 Fund Absolute Return Funds (12.1%)* Putnam Absolute Return 100 Fund Class P (AFF) 105,080 $1,059,202 Putnam Absolute Return 500 Fund Class P (AFF) 97,896 1,056,299 Putnam Absolute Return 700 Fund Class P (AFF) 318,704 3,604,541 Total Absolute Return Funds (cost $5,850,929) $5,720,042 Asset Allocation Funds (87.5%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 1,559,066 $17,539,495 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 1,549,716 23,834,630 Total Asset Allocation Funds (cost $41,607,441) $41,374,125 Fixed Income Funds (0.5%)* Putnam Government Money Market Fund Class G (AFF) 217,962 $217,962 Total Fixed Income Funds (cost $217,962) $217,962 Total Investments (cost $47,676,332) (a) $47,312,129 * Percentages indicated are based on net assets of $47,286,652. Putnam RetirementReady 2040 Fund Absolute Return Funds (15.2%)* Putnam Absolute Return 100 Fund Class P (AFF) 286,955 $2,892,509 Putnam Absolute Return 300 Fund Class P (AFF) 23,683 231,859 Putnam Absolute Return 500 Fund Class P (AFF) 406,401 4,385,067 Putnam Absolute Return 700 Fund Class P (AFF) 868,104 9,818,255 Total Absolute Return Funds (cost $17,595,516) $17,327,690 Asset Allocation Funds (83.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 156,551 $2,166,671 Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 1,370,624 15,419,516 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 5,027,400 77,321,416 Total Asset Allocation Funds (cost $94,643,259) $94,907,603 Fixed Income Funds (1.5%)* Putnam Government Money Market Fund Class G (AFF) 1,678,956 $1,678,956 Total Fixed Income Funds (cost $1,678,956) $1,678,956 Total Investments (cost $113,917,731) (a) $113,914,249 * Percentages indicated are based on net assets of $113,849,916 . Putnam RetirementReady 2035 Fund Absolute Return Funds (21.1%)* Putnam Absolute Return 100 Fund Class P (AFF) 233,953 $2,358,250 Putnam Absolute Return 300 Fund Class P (AFF) 146,543 1,434,655 Putnam Absolute Return 500 Fund Class P (AFF) 404,798 4,367,774 Putnam Absolute Return 700 Fund Class P (AFF) 825,148 9,332,420 Total Absolute Return Funds (cost $17,913,852) $17,493,099 Asset Allocation Funds (76.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 947,539 $13,113,940 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 3,261,010 50,154,339 Total Asset Allocation Funds (cost $64,124,980) $63,268,279 Fixed Income Funds (2.8%)* Putnam Government Money Market Fund Class G (AFF) 2,321,465 $2,321,465 Total Fixed Income Funds (cost $2,321,465) $2,321,465 Total Investments (cost $84,360,297) (a) $83,082,843 * Percentages indicated are based on net assets of $83,038,168. Putnam RetirementReady 2030 Fund Absolute Return Funds (29.3%)* Putnam Absolute Return 100 Fund Class P (AFF) 603,604 $6,084,329 Putnam Absolute Return 300 Fund Class P (AFF) 819,380 8,021,728 Putnam Absolute Return 500 Fund Class P (AFF) 991,544 10,698,756 Putnam Absolute Return 700 Fund Class P (AFF) 1,907,921 21,578,583 Total Absolute Return Funds (cost $47,172,825) $46,383,396 Asset Allocation Funds (66.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 4,890,354 $67,682,503 Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 155,034 1,584,445 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 2,383,110 36,652,233 Total Asset Allocation Funds (cost $106,061,356) $105,919,181 Fixed Income Funds (3.8%)* Putnam Government Money Market Fund Class G (AFF) 6,005,895 $6,005,895 Total Fixed Income Funds (cost $6,005,895) $6,005,895 Total Investments (cost $159,240,076) (a) $158,308,472 * Percentages indicated are based on net assets of $158,210,482. Putnam RetirementReady 2025 Fund Absolute Return Funds (39.2%)* Putnam Absolute Return 100 Fund Class P (AFF) 452,575 $4,561,952 Putnam Absolute Return 300 Fund Class P (AFF) 849,811 8,319,654 Putnam Absolute Return 500 Fund Class P (AFF) 986,605 10,645,470 Putnam Absolute Return 700 Fund Class P (AFF) 1,054,957 11,931,559 Total Absolute Return Funds (cost $36,279,196) $35,458,635 Asset Allocation Funds (55.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 3,091,302 $42,783,620 Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 750,782 7,672,989 Total Asset Allocation Funds (cost $51,267,878) $50,456,609 Fixed Income Funds (5.0%)* Putnam Government Money Market Fund Class G (AFF) 4,524,979 $4,524,979 Total Fixed Income Funds (cost $4,524,979) $4,524,979 Total Investments (cost $92,072,053) (a) $90,440,223 * Percentages indicated are based on net assets of $90,384,742. Putnam RetirementReady 2020 Fund Absolute Return Funds (50.1%)* Putnam Absolute Return 100 Fund Class P (AFF) 1,007,845 $10,159,073 Putnam Absolute Return 300 Fund Class P (AFF) 2,217,987 21,714,088 Putnam Absolute Return 500 Fund Class P (AFF) 3,082,741 33,262,780 Putnam Absolute Return 700 Fund Class P (AFF) 1,003,907 11,354,184 Total Absolute Return Funds (cost $77,018,136) $76,490,125 Asset Allocation Funds (44.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 2,145,091 $29,688,056 Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 3,659,933 37,404,516 Total Asset Allocation Funds (cost $67,228,061) $67,092,572 Fixed Income Funds (6.0%)* Putnam Government Money Market Fund Class G (AFF) 9,141,923 $9,141,923 Total Fixed Income Funds (cost $9,141,923) $9,141,923 Total Investments (cost $153,388,120) (a) $152,724,620 * Percentages indicated are based on net assets of $152,626,228. Putnam Retirement Income Fund Lifestyle 1 Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund Class P (AFF) 695,766 $7,013,326 Putnam Absolute Return 300 Fund Class P (AFF) 1,682,556 16,472,225 Putnam Absolute Return 500 Fund Class P (AFF) 2,147,653 23,173,177 Total Absolute Return Funds (cost $48,081,995) $46,658,728 Asset Allocation Funds (33.9%)* Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 2,579,847 $26,366,360 Total Asset Allocation Funds (cost $27,205,762) $26,366,360 Fixed Income Funds (6.0%)* Putnam Government Money Market Fund Class G (AFF) 4,675,724 $4,675,724 Total Fixed Income Funds (cost $4,675,724) $4,675,724 Total Investments (cost $79,963,481) (a) $77,700,812 * Percentages indicated are based on net assets of $77,801,319. Notes to the fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . The preceeding portfolio tables reflect positions held at period end. For a complete listing of positions held during the reporting period, please see the following Affiliated transactions tables. (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2060 Fund $1,081 $(3,074) $(1,993) $123,443 Putnam RetirementReady 2055 Fund 188,154 (633,347) (445,193) 11,417,938 Putnam RetirementReady 2050 Fund 791,713 (2,948,510) (2,156,797) 45,258,272 Putnam RetirementReady 2045 Fund 819,487 (3,283,811) (2,464,324) 49,776,453 Putnam RetirementReady 2040 Fund 1,938,977 (6,578,218) (4,639,241) 118,553,490 Putnam RetirementReady 2035 Fund 916,403 (4,109,317) (3,192,914) 86,275,757 Putnam RetirementReady 2030 Fund 1,994,176 (7,253,629) (5,259,453) 163,567,925 Putnam RetirementReady 2025 Fund 739,492 (3,191,184) (2,451,692) 92,891,915 Putnam RetirementReady 2020 Fund 1,565,041 (9,089,137) (7,524,096) 160,248,716 Putnam Retirement Income Fund Lifestyle 1 324,188 (4,483,496) (4,159,308) 81,860,120 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2060 Fund $121,450 $— $— $121,450 Putnam RetirementReady 2055 Fund 10,972,745 — — 10,972,745 Putnam RetirementReady 2050 Fund 43,101,475 — — 43,101,475 Putnam RetirementReady 2045 Fund 47,312,129 — — 47,312,129 Putnam RetirementReady 2040 Fund 113,914,249 — — 113,914,249 Putnam RetirementReady 2035 Fund 83,082,843 — — 83,082,843 Putnam RetirementReady 2030 Fund 158,308,472 — — 158,308,472 Putnam RetirementReady 2025 Fund 90,440,223 — — 90,440,223 Putnam RetirementReady 2020 Fund 152,724,620 — — 152,724,620 Putnam Retirement Income Fund Lifestyle 1 77,700,812 — — 77,700,812 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2060 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $480 $17 $— $— $— $— Putnam Absolute Return 500 Fund Class Y 2,113 73 — Putnam Absolute Return 700 Fund Class Y 7,238 248 — Putnam Dynamic Asset Allocation Equity Fund Class Y 72,827 2,428 — Putnam Dynamic Asset Allocation Growth Fund Class Y 15,828 530 — Putnam Money Market Fund Class A 424 23 447 — — — Putnam Absolute Return 100 Fund Class P — 125 6 — — 619 Putnam Absolute Return 500 Fund Class P — 561 28 — — 2,715 Putnam Absolute Return 700 Fund Class P — 1,867 94 — — 9,264 Putnam Dynamic Asset Allocation Equity Fund Class P — 16,169 1,363 — — 88,844 Putnam Dynamic Asset Allocation Growth Fund Class P — 3,539 210 — — 19,451 Putnam Government Money Market Fund Class G — 744 187 — — 557 Totals $98,910 $26,324 $2,335 $— $— $121,450 Putnam RetirementReady 2055 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $65,894 $4,412 $1,203 $— $— $— Putnam Absolute Return 500 Fund Class Y 207,105 13,865 3,782 — — — Putnam Absolute Return 700 Fund Class Y 709,163 47,267 12,893 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,103,125 460,693 125,667 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 1,548,259 100,836 27,506 — — — Putnam Money Market Fund Class A 43,062 6,520 49,582 — — — Putnam Absolute Return 100 Fund Class P — 11,772 3,052 — — 78,253 Putnam Absolute Return 500 Fund Class P — 38,180 9,591 — — 245,256 Putnam Absolute Return 700 Fund Class P — 126,254 32,699 — — 836,913 Putnam Dynamic Asset Allocation Equity Fund Class P — 1,023,597 586,258 — — 7,772,829 Putnam Dynamic Asset Allocation Growth Fund Class P — 467,969 77,046 — — 1,987,489 Putnam Government Money Market Fund Class G — 70,569 18,565 1 — 52,005 Totals $9,676,608 $2,371,934 $947,844 $1 $— $10,972,745 Putnam RetirementReady 2050 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $459,963 $33,813 $13,540 $— $— $— Putnam Absolute Return 500 Fund Class Y 843,549 61,991 24,823 — — — Putnam Absolute Return 700 Fund Class Y 2,889,932 211,334 84,622 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 23,254,440 1,651,221 661,184 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 11,853,287 845,335 338,490 — — — Putnam Money Market Fund Class A 170,849 31,230 202,079 2 — — Putnam Absolute Return 100 Fund Class P — 113,325 26,379 — — 570,441 Putnam Absolute Return 500 Fund Class P — 130,129 46,434 — — 962,764 Putnam Absolute Return 700 Fund Class P — 426,728 158,298 — — 3,285,255 Putnam Dynamic Asset Allocation Equity Fund Class P — 2,571,963 2,611,618 — — 23,900,328 Putnam Dynamic Asset Allocation Growth Fund Class P — 2,660,905 663,679 — — 14,184,320 Putnam Government Money Market Fund Class G — 262,343 63,976 3 — 198,367 Totals $39,472,020 $9,000,317 $4,895,122 $5 $— $43,101,475 Putnam RetirementReady 2045 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $864,986 $30,657 $32,087 $— $— $— Putnam Absolute Return 500 Fund Class Y 951,645 33,723 35,296 — — — Putnam Absolute Return 700 Fund Class Y 3,259,469 114,963 120,326 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 18,242,668 625,399 654,571 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 20,925,389 720,435 754,040 — — — Putnam Money Market Fund Class A 193,788 20,175 213,963 1 — — Putnam Absolute Return 100 Fund Class P — 229,603 39,597 — — 1,059,202 Putnam Absolute Return 500 Fund Class P — 149,800 41,247 — — 1,056,299 Putnam Absolute Return 700 Fund Class P — 492,755 142,235 — — 3,604,541 Putnam Dynamic Asset Allocation Equity Fund Class P — 2,117,672 2,566,855 — — 17,539,495 Putnam Dynamic Asset Allocation Growth Fund Class P — 4,164,921 927,763 — — 23,834,630 Putnam Government Money Market Fund Class G — 285,905 67,943 4 — 217,962 Totals $44,437,945 $8,986,008 $5,595,923 $5 $— $47,312,129 Putnam RetirementReady 2040 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,479,366 $180,895 $90,519 $— $— $— Putnam Absolute Return 500 Fund Class Y 3,571,455 260,488 130,348 — — — Putnam Absolute Return 700 Fund Class Y 7,975,225 578,863 289,662 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 17,035,258 1,201,140 601,048 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 69,482,359 4,920,335 2,462,125 — — — Putnam Money Market Fund Class A 1,230,274 224,706 1,454,980 10 — — Putnam Absolute Return 100 Fund Class P — 465,226 160,055 — — 2,892,509 Putnam Absolute Return 300 Fund Class P — 238,247 7,669 — — 231,859 Putnam Absolute Return 500 Fund Class P — 929,411 238,305 — — 4,385,067 Putnam Absolute Return 700 Fund Class P — 2,085,640 531,740 — — 9,818,255 Putnam Dynamic Asset Allocation Balanced Fund Class P — 2,272,694 74,353 — — 2,166,671 Putnam Dynamic Asset Allocation Equity Fund Class P — 2,333,639 4,373,754 — — 15,419,516 Putnam Dynamic Asset Allocation Growth Fund Class P — 10,932,343 4,658,510 — — 77,321,416 Putnam Government Money Market Fund Class G — 2,014,150 335,193 24 — 1,678,956 Totals $101,773,937 $28,637,777 $15,408,261 $34 $— $113,914,249 Putnam RetirementReady 2035 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,818,939 $99,708 $45,004 $— $— $— Putnam Absolute Return 300 Fund Class Y 875,795 47,859 21,602 — — — Putnam Absolute Return 500 Fund Class Y 3,638,588 199,415 90,008 — — — Putnam Absolute Return 700 Fund Class Y 7,677,130 418,771 189,016 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 7,436,584 398,830 180,016 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 50,936,460 2,712,042 1,224,106 — — — Putnam Money Market Fund Class A 1,987,355 251,539 2,238,894 20 — — Putnam Absolute Return 100 Fund Class P — 569,840 98,070 — — 2,358,250 Putnam Absolute Return 300 Fund Class P — 570,347 53,815 — — 1,434,655 Putnam Absolute Return 500 Fund Class P — 816,216 188,564 — — 4,367,774 Putnam Absolute Return 700 Fund Class P — 1,825,802 399,394 — — 9,332,420 Putnam Dynamic Asset Allocation Balanced Fund Class P — 6,136,387 479,395 30,007 — 13,113,940 Putnam Dynamic Asset Allocation Growth Fund Class P — 7,111,486 8,825,854 — — 50,154,339 Putnam Government Money Market Fund Class G — 2,859,510 538,045 35 — 2,321,465 Totals $74,370,851 $24,017,752 $14,571,783 $30,062 $— $83,082,843 Putnam RetirementReady 2030 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $5,077,690 $361,354 $161,830 $— $— $— Putnam Absolute Return 300 Fund Class Y 6,226,320 441,654 197,792 — — — Putnam Absolute Return 500 Fund Class Y 8,465,780 602,257 269,716 — — — Putnam Absolute Return 700 Fund Class Y 18,998,614 1,345,040 602,366 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 57,691,008 4,015,044 1,798,107 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 42,279,903 2,920,945 1,308,123 — — — Putnam Money Market Fund Class A 4,826,257 808,732 5,634,989 44 — — Putnam Absolute Return 100 Fund Class P — 1,054,667 283,651 — — 6,084,329 Putnam Absolute Return 300 Fund Class P — 1,805,082 363,468 — — 8,021,728 Putnam Absolute Return 500 Fund Class P — 2,410,012 490,059 — — 10,698,756 Putnam Absolute Return 700 Fund Class P — 2,860,908 1,025,391 — — 21,578,583 Putnam Dynamic Asset Allocation Balanced Fund Class P — 12,012,880 3,183,670 240,825 — 67,682,503 Putnam Dynamic Asset Allocation Conservative Fund Class P — 1,651,392 47,204 3,039 — 1,584,445 Putnam Dynamic Asset Allocation Growth Fund Class P — 4,630,997 11,493,158 — — 36,652,233 Putnam Government Money Market Fund Class G — 7,006,042 1,000,147 91 — 6,005,895 Totals $143,565,572 $43,927,006 $27,859,671 $243,999 $— $158,308,472 Putnam RetirementReady 2025 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $3,879,541 $165,569 $120,274 $— $— $— Putnam Absolute Return 300 Fund Class Y 6,954,575 295,910 214,958 — — — Putnam Absolute Return 500 Fund Class Y 8,256,164 352,275 255,902 — — — Putnam Absolute Return 700 Fund Class Y 11,363,800 482,616 350,586 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 45,126,370 1,884,669 1,369,077 — — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 4,178,376 183,777 127,951 7,640 — — Putnam Money Market Fund Class A 3,810,316 388,510 4,198,826 33 — — Putnam Absolute Return 100 Fund Class P — 751,879 142,967 — — 4,561,952 Putnam Absolute Return 300 Fund Class P — 1,420,473 258,672 — — 8,319,654 Putnam Absolute Return 500 Fund Class P — 2,636,032 324,640 — — 10,645,470 Putnam Absolute Return 700 Fund Class P — 1,253,711 822,392 — — 11,931,559 Putnam Dynamic Asset Allocation Balanced Fund Class P — 4,961,572 7,153,684 180,891 — 42,783,620 Putnam Dynamic Asset Allocation Conservative Fund Class P — 3,759,567 213,373 22,446 — 7,672,989 Putnam Government Money Market Fund Class G — 5,289,598 764,620 69 — 4,524,979 Totals $83,569,142 $23,826,158 $16,317,922 $211,079 $— $90,440,223 Putnam RetirementReady 2020 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $8,280,735 $590,699 $304,151 $— $— $— Putnam Absolute Return 300 Fund Class Y 17,447,964 1,240,468 638,718 — — — Putnam Absolute Return 500 Fund Class Y 27,611,365 1,968,998 1,013,838 — — — Putnam Absolute Return 700 Fund Class Y 12,070,183 856,514 441,020 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 35,297,317 2,461,248 1,267,298 — — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 30,340,515 2,193,614 1,100,014 57,251 — — Putnam Money Market Fund Class A 8,139,538 1,395,855 9,535,393 71 — — Putnam Absolute Return 100 Fund Class P — 2,029,892 496,847 — — 10,159,073 Putnam Absolute Return 300 Fund Class P — 4,411,711 1,051,229 — — 21,714,088 Putnam Absolute Return 500 Fund Class P — 6,399,491 1,644,208 — — 33,262,780 Putnam Absolute Return 700 Fund Class P — 1,344,529 2,480,974 — — 11,354,184 Putnam Dynamic Asset Allocation Balanced Fund Class P — 3,819,738 10,166,952 143,357 — 29,688,056 Putnam Dynamic Asset Allocation Conservative Fund Class P — 8,338,410 1,821,443 125,956 — 37,404,516 Putnam Government Money Market Fund Class G — 10,210,089 1,068,166 143 — 9,141,923 Totals $139,187,617 $47,261,256 $33,030,251 $326,778 $— $152,724,620 Putnam Retirement Income Fund Lifestyle 1* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $6,809,947 $179,955 $219,531 $— $— $— Putnam Absolute Return 300 Fund Class Y 15,941,030 419,895 512,239 — — — Putnam Absolute Return 500 Fund Class Y 22,706,778 599,850 731,770 — — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 26,055,687 727,240 829,340 47,411 — — Putnam Money Market Fund Class A 4,463,911 307,336 4,771,247 39 — — Putnam Absolute Return 100 Fund Class P — 619,416 424,938 — — 7,013,326 Putnam Absolute Return 300 Fund Class P — 1,496,755 1,068,357 — — 16,472,225 Putnam Absolute Return 500 Fund Class P — 2,053,245 1,422,086 — — 23,173,177 Putnam Dynamic Asset Allocation Conservative Fund Class P — 2,428,362 1,626,050 95,911 — 26,366,360 Putnam Government Money Market Fund Class G — 5,213,481 537,757 75 — 4,675,724 Totals $75,977,353 $14,045,535 $12,143,315 $143,436 $— $77,700,812 *As of 8/31/16, the outstanding positions for each class Y underlying fund share was transferred to the class P underlying fund share. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
